UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ANTs software inc. (Exact name of Registrant as specified in its charter) Delaware 13-3054685 (State of incorporation) (I.R.S. Employer Identification No.) 71 Stevenson Street, Suite 400 San Francisco, CA 94105 (Address, including zip code, of Registrant’s principal executive offices) ANTs software inc. 2010 Stock Plan (Full title of the Plan) Paul David Marotta, Esq. Megan Jeanne, Esq. The Corporate Law Group 500 Airport Boulevard, Suite 120 Burlingame, CA 94010 (650) 227-8000 (Name, address, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler ¨ Non-accelerated filer o (Do not check if a smaller reporting company) Smallerreportingcompany x CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee (1) Common Stock, $0.0001 par value –2010 Stock Plan 20,000,000(3, 4) Warrants to purchase shares of Common Stock Amount of registration fee was calculated pursuant to Section6(b) of the Securities Act of 1933, which provides that the fee shall be $71.30 per $1,000,000 of the proposed maximum aggregate offering price of the securities proposed to be offered. Estimated in accordance with Rule 457(c) and (h)of the Securities Act of 1933, as amended, solely for the purpose of calculating the filing fee on the basis of $0.43 per share, which represents the closing price reported on the Over the Counter Bulletin Board System November 26, 2010. In accordance with Rule 416(a), the Registrant is also registering hereunder an indeterminate number of shares that may be issued and resold to prevent dilution resulting from stock splits, stock dividends or similar transactions. In accordance with Rule 416(c), the Registrant is also registering an indeterminate number of interests to be offered or sold pursuant to the employee benefit plan described herein. ANTS SOFTWARE INC. REGISTRATION STATEMENT ON FORM S-8 PART I INFORMATION REQUIRED IN THE PROSPECTUS Item1. Plan Information. The documents containing the information specified in this Item1 will be sent or given to employees, officers, directors or others as specified by Rule 428(b)(1).In accordance with the rules and regulations of the Securities and Exchange Commission (the “Commission”) and the instructions to Form S-8, such documents are not being filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplement pursuant to Rule 424. Also included in this Registration Statement are warrants covering 192,500 shares of Common Stock of the Registrant exercisable at $0.94 per share and the shares issued upon exercise that are held by Tom Holt, a former director of the Registrant. Item2. Registration Information and Employee Plan Annual Information. The documents containing the information specified in this Item2 will be sent or given to employees, officers, directors or others as specified by Rule 428(b)(1).In accordance with the rules and regulations of the Commission and the instructions to Form S-8, such documents are not being filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplement pursuant to Rule 424. We will provide to each employee, officer, director or other recipient a written statement advising them of the availability of documents incorporated by reference in Item 3 of Part II of this Registration Statement and of documents required to be delivered pursuant to Rule 428(b)(1) under the Securities Act without charge and upon written or oral notice by contacting our Investor Relations Department: ANTs software inc. 71 Stevenson Street, Suite 400 San Francisco, CA 94105 (650) 931-0500 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3. Incorporation of Documents by Reference. There are hereby incorporated by reference in this Registration Statement the following documents and information heretofore filed with the Commission: (a) Our Quarterly Report on Form 10-Q for the quarter ended September 30, 2010, filed with the SEC on November 15, 2010; (b) Our Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, filed with the SEC on August 19, 2010; (c) Our Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, filed with the SEC on May 24, 2010; (d) Our Amended Annual Report on Form 10-K/A for the fiscal year ended December 31, 2009, filed with the SEC on April 21, 2010; (e) Our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, filed with the SEC on March31, 2010; (f) Our Current Reports on Form 8-K, filed with the SEC November 24, 2010, September 23, 2010, July 19, 2010, July 15, 2010, May 12, 2010, May 5, 2010, March 15, 2010, February 11, 2010 and January 28, 2010; 2 (g) Our Amended Notice of Exempt Offering of Securities on Form D/A, filed with the SEC on July 28, 2010; (h) Our Notices of Exempt Offering of Securities on Form D, filed with the Commission on May 21, 2010, May 18, 2010, and January 15, 2010; (i) Our Definitive Proxy Statement on Schedule 14A, filed with the SEC on September 28, 2010; (j) Our Definitive Proxy Statement on Schedule 14A, filed with the Commission on January 29, 2010; and (k) The description of Our common stock contained in Our Form 10SB12G filed with the Securities and Exchange Commission on September 14, 1999 including any amendment or report filed for the purpose of updating such description. Also incorporated by reference are all documents that we may file with the SEC under Sections 13(a), 13(c), 14, or 15(d) of the Exchange Act after the initial filing of this registration statement and before we stop offering the securities described in this registration statement.These documents include periodic reports, such as annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, as well as proxy statements.Pursuant to General Instruction B of Form 8-K, any information submitted under Item2.02, Results of Operations and Financial Condition, or Item7.01, Regulation FD Disclosure, of Form 8-K is not deemed to be “filed” for the purpose of Section18 of the Exchange Act, and we are not subject to the liabilities of Section18 with respect to information submitted under Item2.02 or Item7.01 of Form 8-K.We are not incorporating by reference any information submitted under Item2.02 or Item7.01 of Form 8-K into any filing under the Securities Act or the Exchange Act or into this prospectus.Any statement contained herein or in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this prospectus to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. You may request copies of these filings, at no cost, by writing to or calling our Investor Relations department at: ANTs software inc. 71 Stevenson Street, Suite 400 San Francisco, CA 94105 Telephone: (650)931-0500 Any statement contained in an Incorporated Document or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes hereof to the extent that a statement contained herein or in any other subsequently filed Incorporated Document modifies or supersedes such statement.Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part hereof. Item4. Description of the Securities. The 192,500 warrants included on this Registration Statement cover 192,500 shares of Common Stock of the Registrant and are exercisable at a price of $0.94 per share through September 1, 2011. Item5. Interests of Named Experts and Counsel. The validity of the shares of Common Stock registered hereby has been passed upon by The Corporate Law Group, counsel for the Registrant.As of the date hereof, members of the family of Paul Marotta, a member of Registrant’s counsel, own 12,000 shares of common stock. Item6. Indemnification of Directors and Officers. Section 145 of the Delaware General Corporation Law provides that a corporation may indemnify directors and officers as well as other employees and individuals against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with any threatened, pending or completed actions, suits or proceedings in which such person is made a party by reason of such person being or having been a director, officer, employee or agent to the company.The Delaware General Corporation Law provides that Section 145 is not exclusive of other rights to which those seeking indemnification may be entitled under any bylaw, agreement, vote of stockholders or disinterested directors or otherwise. As permitted by Section 145 of the General Corporation Law of Delaware, Article V(B) of the Registrant’s Amended and Restated Certificate of Incorporation, provides as follows: 3 “To the fullest extent not prohibited by law, the Corporation:(i) shall indemnify any person who is made, or threatened to be made, a party to an action, suit or proceeding, whether civil, criminal, administrative, investigative, or otherwise (including an action, suit or proceeding by or in the right of the Corporation), by reason of the fact that the person is or was a director of the Corporation, and (ii) may indemnify any person who is made, or threatened to be made, a party to an action, suit or proceeding, whether civil, criminal, administrative, investigative, or otherwise (including an action, suit or proceeding by or in the right of the Corporation), by reason of the fact that the person is or was an officer, director, employee or agent of the Corporation, or a fiduciary (within the meaning of the Employee Retirement Income Security Act of 1974), with respect to any employee benefit plan of the Corporation, or serves or served at the request of the Corporation as a director, officer, employee or agent of, or as a fiduciary (as defined above) of an employee benefit plan of, another corporation, partnership, joint venture, trust or other enterprise.This Certificate shall not be deemed exclusive of any other provision for the indemnification of directors, officers, employees, or agents that may be included in any statute, bylaw, agreement, resolution of shareholders or directors or otherwise, both as to action in any official capacity and action in any other capacity while holding office, or while an employee or agent of the Corporation.” Section 102(b)(7) of the Delaware General Corporation Law permits a corporation to provide in its certificate of incorporation that a director of the corporation shall not be personally liable to the corporation or its stockholders for monetary damages for breach of fiduciary duty as a director, except for liability for any breach of the director’s duty of loyalty to the corporation or its stockholders, for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, for unlawful payments of dividends or unlawful stock repurchases, redemptions or other distributions or for any transaction from which the director derived an improper personal benefit. As permitted by Section 102 of the General Corporation Law of Delaware, Article V(A) of the Registrant’s Amended and Restated Certificate of Incorporation, provides as follows: “To the fullest extent that the Delaware General Corporation Law, as it exists on the date hereof or may hereafter be amended, permits the limitation or elimination of the liability of directors, a director of the Corporation shall not be liable to the Corporation or its stockholders for any monetary damages for conduct as a director.Neither any amendment to or repeal of this Certificate or amendment to the Delaware General Corporations Law nor the adoption of any provision of this Certificate of Incorporation inconsistent with this Certificate shall adversely affect any right or protection of a director of the Corporation for or with respect to any acts or omissions of such director occurring prior to such amendment or repeal.” The Registrant’s Amended and Restated Bylaws, provide in Article V, Section 6 for the indemnification of Registrant’s corporate agents as follows: “The Corporation shall indemnify each of its agents against expenses, judgments, fines, settlements and other amounts, actually and reasonably incurred by such person by reason of such person’s having been made or having threatened to be made a party to a proceeding in accordance with the provisions of the Articles of Incorporation and Delaware General Corporation Law.The Corporation shall advance the expenses reasonably expected to be incurred by such agent in defending any such proceeding upon receipt of the undertaking required by subdivision (f) of Title 8, Section 145 of Delaware law.The terms “agent”, “proceeding” and “expenses” made in this Section 6 shall have the same meaning as such terms in the Delaware General Corporation Law.” In addition to the above, the Registrant has entered into indemnification agreements with its directors and executive officers to indemnify the foregoing persons against any and all expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by each of them in connection with any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (including an action by or in the right of Corporation) to which the indemnified person is, was or at any time becomes a party, or is reasonably thought to be threatened to be made a party, by reason of the fact that the indemnified person is, was or at any time becomes a director, officer, employee or agent of the Registrant, or is or was serving or at any time serves at the request of the Registrant as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise. 4 Notwithstanding the foregoing, under the indemnification agreements between the Registrant and its directors and executive officers, no indemnity will be paid for any of the following:(i) to the extent the aggregate of losses to be indemnified exceeds the sum of (A) such losses for which the director or officer is indemnified and (B) any settlement pursuant to any Directors and Officers Insurance purchased and maintained by the Registrant; (ii) in respect to remuneration paid to the director or officer if it shall be determined by a final judgment without right of appeal, or other final adjudication that such remuneration was in violation of law; (iii) on account of any suit in which judgment is rendered against the director or officer for an accounting of profits made from the purchase or sale by him of securities of the Registrant pursuant to the provisions of Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto or similar provisions of any federal, state or local statutory law; (iv) on account of the director’s or officer’s acts or omissions that involve intentional misconduct or a knowing and culpable violation of law; (v) on account of any proceeding (other than the enforcement of the indemnification agreement by the director or officer against the Registrant) initiated by the director or officer unless such proceeding was authorized by the uninterested directors of the Registrant; or (vi) if a final decision without right of appeal by a Court having jurisdiction in the matter shall determine that such indemnification is not lawful. Additionally, no indemnity will be paid for any of the following:(i) on account of acts or omissions that the director or officer believed or believes to be contrary to the best interests of the Registrant or its shareholders or that involve the absence of good faith on the part of the director or officer; (ii) with respect to any transaction from which the director or officer derived an improper personal benefit; (iii) on account of acts or omissions that show a reckless disregard for the director’s or officer’s duties to the Registrant or its shareholders in circumstances in which the director or officer was aware, or should have been aware, in the ordinary course of performing his duties, of a risk of serious injury to the Registrant or its shareholders; (iv) on account of acts or omissions that constitute an unexcused pattern of inattention that amounts to an abdication of the director’s or officer’s duties to the Registrant or its shareholders; (v) to the extent prohibited by Section 144 of the Delaware general Corporation Law, entitled “Interested Directors; Quorum;” (vi) in respect of any claim, issue or matter as to which the director or officer shall have been adjudged to be liable to the Registrant in the performance of his duties to the Registrant and its shareholders, unless and only to the extent that the court in which such proceeding is or was pending shall determine upon application that, in view of all the circumstances of the case, the director or officer is fairly and reasonably entitled to indemnity for expenses and then only to the extent that such court shall determine; (vii) of amounts paid in settling or otherwise disposing of a pending action without court approval; and (viii) of expenses incurred in defending a pending action which is settled or otherwise disposed of without court approval. The indemnification provisions in the Amended and Restated Certificate of Incorporation, the Amended and Restated Bylaws and the indemnification agreements entered into between the Registrant and its directors and officers may be sufficiently broad to permit indemnification of the Registrant’s directors and officers for liabilities arising under the Securities Act. Item7. Exemption from Registration Claimed. Not applicable. Item8. Exhibits. Exhibit Number Description Amended and Restated Certificate of Incorporation of the Registrant. Amended and Restated Bylaws of the Registrant. Opinion of Counsel as to legality of securities being registered. Consent of WeiserMazars, LLP, (formerly known as Weiser LLP), Independent Registered Public Accounting Firm. Consent of Counsel (contained in Exhibit 5.1). 5 Power of Attorney (see signature page of this Registration Statement). ANTs software inc. 2010 Stock Plan. ANTs software inc. Amended and Restated 2010 Stock Plan Incorporated by reference to Exhibit 3.2 to the Registrant’s Annual Report on Form 10-K for the year ended December 31, 2007, filed with the Commission on March 17, 2008. Incorporated by reference to Appendix A to the Registrant’s Definitive Proxy Statement on Schedule 14A, filed with the Commission on January 29, 2010. Incorporated by reference to Appendix B to the Registrant’s Definitive Proxy Statement on Schedule 14A, filed with the Commission on September 28, 2010. Item9. Undertakings. (a)The undersigned registrant hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i)To include any prospectus required by section10(a)(3) of the Securities Act of 1933; (ii)To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement.Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20 percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement; (iii)To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement. Provided, however, that paragraphs(a)(1)(i) and (a)(1)(ii) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the Commission by the Registrant pursuant to Section13 or Section15(d) of the Securities Exchange Act of 1934 that are incorporated by reference in this registration statement. (2)That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (4)That, for the purpose of determining liability of the registrant under the Securities Act of 1933 to any purchaser in the initial distribution of the securities: The Registrant undertakes that in a primary offering of securities of the Registrant pursuant to this registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the Registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: 6 (i)Any preliminary prospectus or prospectus of the Registrant relating to the offering required to be filed pursuant to Rule 424; (ii)Any free writing prospectus relating to the offering prepared by or on behalf of the Registrant or used or referred to by the undersigned registrant; (iii)The portion of any other free writing prospectus relating to the offering containing material information about the Registrant or its securities provided by or on behalf of the Registrant; and (iv)Any other communication that is an offer in the offering made by the Registrant to the purchaser. (b)The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the Registrant’s annual report pursuant to Section13(a) or Section15(d) of the Securities Exchange Act of 1934 (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section15(d) of the Securities Exchange Act of 1934) that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c)Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered hereunder, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Alpharetta, State of Georgia, on this 29th day of November, 2010. ANTS SOFTWARE INC. By: /s/ Joseph M. Kozak Joseph M. Kozak, Chairman, Chief Executive Officer, and President POWER OF ATTORNEY We, the undersigned officers and directors of ANTs software inc., hereby severally constitute and appoint Joseph Kozak and David Buckel, and each of them singly (with full power to each of them to act alone), our true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution in each of them for him or her and in his or her name, place and stead, and in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement (or any other Registration Statement for the same offering that is to be effective upon filing pursuant to Rule462(b) under the Securities Act of 1933), and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as full to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them or their or his or her substitute or substitutes may lawfully do or cause to be done by virtue hereof. 7 Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons on this 29th day of November, 2010 in the capacities indicated. Signature Title /s/ Joseph M. Kozak Chairman of the Board, Chief Executive Officer, President and Joseph M. Kozak Director (principal executive officer) /s/ David Buckel Chief Financial Officer and Secretary David Buckel (principal financial officer, principal accounting officer) /s/ Francis K. Ruotolo * Director Francis K. Ruotolo /s/ John R. Gaulding * Director John R. Gaulding /s/ Robert H. Kite * Director Robert H. Kite /s/ Craig Campbell * Director Craig Campbell /s/ Ari Kaplan * Director Ari Kaplan /s/ Robert T. Jett * Director Robert T. Jett * /s/ Joseph M. Kozak By Joseph M. Kozak Agent and Attorney-in-fact 8
